FILED
                            NOT FOR PUBLICATION                             JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MADHAVI PULLELA,                              No. 10-35716

             Plaintiff - Appellant,           D.C. No. 3:08-cv-1427-AC

v.

INTEL CORPORATION,                            MEMORANDUM *

             Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                            Submitted January 13, 2012 **
                               Seattle, Washington

Before:      O’SCANNLAIN and RAWLINSON, Circuit Judges, and MOLLOY,
             District Judge***


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Donald W. Molloy, District Judge for the U.S. District
Court for the District of Montana, sitting by designation.

                                          1
      Madhavi Pullela appeals the district court’s grant of summary judgment in

favor of Intel Corporation on her wrongful discharge claim. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm. Because the parties are familiar with the

facts of this case, we restate them here only as necessary to explain our decision.

      Pullela presents two issues on appeal. First, she argues the district court

erred when it concluded that she did not believe, in good faith, that she was

reporting sexual discrimination when she reported her co-worker’s flirtatious

behavior and preferential treatment. Second, Pullela contends the district court

erred when it concluded that she had failed to establish a causal connection

between her complaint and her discharge. We review both of these claims de novo.

Degelmann v. Advanced Med. Optics, Inc., 659 F.3d 835, 839 (9th Cir. 2011).

                                          I.

      Under Oregon law, a plaintiff is wrongfully discharged if she is fired or

constructively discharged for (1) fulfilling an important public or societal

obligation or (2) for exercising an employment-related right of important public

interest. Lamson v. Crater Lake Motors, Inc., 216 P.3d 852, 856 (Or. 2009) (en

banc) (citing Delaney v. Taco Time Int’l, 681 P.2d 114 (Or. 1984)). Reporting

sexual discrimination qualifies as an employment-related right of public

importance. Holien v. Sears, Roebuck & Co., 689 P.2d 1292, 1299–1300 (Or.



                                           2
1984) (en banc).

      When, as here, a plaintiff fails to report actionable discrimination, the

plaintiff may nonetheless bring a wrongful discharge claim if she had a good-faith

belief that she was reporting actionable discrimination. Bahri v. Home Depot USA,

Inc., 242 F. Supp. 2d 922, 954 (D. Or. 2002) (citing McQuary v. Bel Air

Convalescent Home, Inc., 684 P.2d 21, 23–24 (1984)). The district court correctly

concluded that Pullela did not have a good-faith belief that she was reporting

sexual discrimination.

      While Pullela was not required to know the finer points of the law governing

sexual discrimination when she made her complaint, Moyo v. Gomez, 40 F.3d 982,

985 (9th Cir. 1994), both this Court and the Equal Employment Opportunity

Commission have long recognized that sexual favoritism alone does not amount to

sexual discrimination. Candelore v. Clark Cnty. Sanitation Dist., 975 F.2d 588,

590 (9th Cir. 1992).

      In short, Pullela has not shown that she had a good-faith belief that she was

reporting sexual discrimination when she reported the flirtatious behavior and

preferential treatment.

                                          II.

      The fact that Pullela’s complaint was not a protected activity is a sufficient



                                          3
reason to affirm the district court. But, even if Pullela had engaged in a protected

activity, she has not shown a “causal connection” between that activity and her

discharge. Estes v. Lewis & Clark College, 954 P.2d 792, 796–97 (Or. App. 1998)

(citing Shockey v. City of Portland, 837 P.2d 505 (Or. 1992)). In order to make this

showing, Pullela must show that her activity was a “substantial factor” that “made

a difference in the discharge decision.” Howard v. Milwaukie Convalescent Hosp.,

Inc., 2008 WL 4117167, at *7 (D. Or. Aug. 25, 2008) (citing Estes, 954 P.2d at

796–97). We have reviewed the events that Pullela asserts constitute the requisite

causal connection and hold that the district court did not err in concluding that

Pulella failed to establish such a connection.

      The district court correctly concluded that Pullela did not engage in a

protected activity when she made her complaint. But even if she had, Pullela has

not established a causal connection between her complaint and her discharge.

      AFFIRMED.




                                           4